Next year we will celebrate the seventy-fifth anniversary of the United Nations. This fundamental cornerstone of the international rules-based order, along with other important building blocks, has served us well. We live in a world that has become ever more interconnected, and the most demanding challenges of our times call for even greater unity and global action.
Nevertheless, that architecture is being tried and tested. It remains our responsibility to ensure that the principles, rights and obligations enshrined in the Charter of the United Nations, including safeguarding peace and promoting development and human rights, are fulfilled and carried out in good faith. History tells us that those goals are best achieved in open democracies in which fundamental freedoms are respected and individuals and nation-States are allowed to prosper, and most importantly, in which politicians are accountable for their words and deeds, both at home and abroad. We need to safeguard the international rules-based system, with the United Nations at the helm. But we also need to pursue reforms if the system is no longer serving the very ideals on which it was founded or is even rewarding States that violate our principles.
Small and medium-size States, which in fact constitute the vast majority of the States Members of the United Nations, should not shy away from taking on a more active role on the global scene. For its part, Iceland is prepared to shoulder its responsibility and has steadily increased its contributions to United Nations funds and programmes. We have also taken on a more active role within various United Nations and other international and regional bodies. Last year Iceland became a member of the Human Rights Council for the first time. It is a privilege and a responsibility that we take seriously. Upholding human rights and treating one another with respect and fairness are part of the basic DNA for progress, peace and development. During its tenure on the Council, Iceland has actively promoted gender equality, children’s rights and the rights of lesbian, gay, bisexual, transgender and intersex individuals. We have also advocated for much-needed reform in the work and composition of the Council, where we continue to see certain Member States elected as full members and passing judgment and casting votes on issues abroad while their own human rights records at home should be on trial. The Human Rights Council is the focal point and driving force for protecting and promoting human rights and ensuring that all States honour the commitments that they have voluntarily signed up to. While it is true that Member States are diverse and face different challenges, regional groups and Member States should make sure that those serving on the Council are truly committed to upholding human rights.
In Iceland, our experience shows that both individuals’ rights and human rights are essential to positive economic and social development. That is particularly true for gender equality, which has enabled our society to prosper and thrive. But this is not a competition. Our goals should be shared, in order to ensure that women everywhere can realize their individual strengths and pave the way for achieving a sustainable development that leaves no one behind. Next year, the twenty-fifth anniversary of the Beijing Declaration and Platform for Action will provide an important opportunity to reflect on our progress and shortcomings and to chart the way forward.
Iceland is committed to pursuing and implementing the Sustainable Development Goals, both at home and through international cooperation. For Icelanders, sustainability is not a new concept. We began using geothermal power to heat our houses more than a century ago. And decades ago we realized that our essential fish stocks would have to be protected and harvested in a sustainable way. Sustainability has been the key to our survival for a long time, and that is not going to change. In July we presented our first voluntary national review. So far, the sustainable development record seems a mixed one, but important achievements have been made in some areas, including gender equality, child mortality and communicable diseases. However, we need greater efforts and more research in order to address non-communicable diseases and neurological disorders, including spinal-cord injuries, which affect as many as a billion people worldwide. Iceland will continue to promote cooperation in research and raise awareness in that important field.
Iceland will also continue to share its insights and expertise in the areas of renewable energy, gender equality, land restoration and fisheries, all of which can act as powerful levers for sustainable development. United Nations training programmes in Iceland have played an important role by exporting know-how in all of those fields, but there are still many untapped opportunities for closer partnerships to be developed in trade, development and business. Such synergies should be promoted, and it remains my firm belief that open, fair and free trade is the single most important driver of economic growth and stability and for breaking the bonds of poverty. We must ensure that all States can reap the benefits of the multilateral trading system, and we must build bridges, not barriers, if we want to achieve the Sustainable Development Goals.
Climate change is one of the most important challenges of our times, if not the most important. It affects global security, sustainable development, the health of our environment and ultimately human civilization. That is not a distant abstraction but a stark reality. In the Arctic, including in my country, we are witnessing glaciers melting and vanishing, and our seas and marine life are rapidly changing. And let us keep in mind that these developments in the world’s northernmost region have global repercussions. What happens in the Arctic does not stay in the Arctic.
Iceland is firmly committed to reaching the goals of the Paris Climate Change Agreement by 2030. We have done quite well so far, with almost 100 per cent of our electricity and heating now based on renewables. But we can do even better, and we are therefore aiming to reach full carbon neutrality by 2040. Climate change and the health of our oceans are a key priority in our foreign policy, including in the Arctic Council and the Nordic Council, which Iceland currently chairs. More than 70 per cent of the surface of our planet is covered by water, and yet we tend to think of climate change only in connection with the atmosphere. Our oceans are of crucial importance to any meaningful discussion on climate change and have too often been on the margins instead of at the centre. Climate change is also ocean change.
The United Nations Convention on the Law of the Sea, the global constitution for our oceans, is the most important tool for ensuring the conservation and sustainable use of our marine environment. It is our firm belief that more effective implementation of the Convention, along with regional management of the conservation and sustainable use of our oceans, is the best way to ensure their long-term health. A new international legally binding instrument on the conservation and sustainable use of marine biological diversity beyond areas of national jurisdiction is being negotiated at the United Nations, and could become an important tool for the conservation and sustainable use of biological diversity on our high seas if it is based on consensus and universal participation.
The fight against climate change should begin at home, but high-income countries should also support lower-income countries in addressing the causes and consequences of climate change. That is an areas for focus in Iceland’s new development cooperation policy, and earlier this week my Government announced that we will double our contribution to the Green Climate Fund. We should also bear in mind that some of the most effective solutions are low-cost, simple and nature-based solutions such as land restoration. And we should work more effectively with the private sector to achieve our common goals. In that connection, the Climate Action Summit earlier this week was an important event. We must now build on the momentum and push for further action. We have no time to spare.
The connection between climate change, human rights, development and security is evident in many conflicts and demands a holistic approach. We support the Secretary-General’s in-house reform agenda and believe it will make the United Nations more fit for purpose. However, the Security Council, and not least its permanent members, must take a more active role in preventing and resolving these crises and live up to its responsibilities, as enshrined in the United Nations Charter. We must act and make full use of the tools available to hold to account those responsible for breaking international law, including bringing them before the International Criminal Court.
In Syria there seems no end to the carnage. Attacks on civilians have been occurring on a regular basis, leaving the country in ruins and large parts of its population displaced. With the current surge in fighting in Yemen, there is a real risk that the hard-won gains of the efforts to establish peace and political progress will be ruined, again adding to the already immense suffering of the civil population. The regional power brokers that are fuelling tensions and funding the warring parties must step back in support of a peaceful political process. In that context, the recent drone attacks on Saudi Arabia, which have intensified an already intense situation, are very worrying.
The fighting in Libya also continues and a ceasefire is urgently needed to pave the way for the United Nations-supported political process. The issue of Western Sahara remains unresolved, and developments in Israel and Palestine seem to take us ever further from a two-State solution, the only viable way to achieve peaceful coexistence. In Venezuela, the appalling humanitarian situation, driven deeper and deeper by the Maduro regime, continues to be of great concern, with 4.3 million people fleeing the country and its ongoing crisis. In Myanmar, we must keep our focus on the plight of the Rohingya population. Nor have we forgotten the blatant disregard for the sovereignty and territorial integrity of Ukraine and Georgia. Those and, sadly, other protracted conflicts, amid the growing distrust between major Powers, call for greater commitment, creative thinking and the allocation of more resources, both to the traditional arms control, disarmament and non-proliferation agenda and to emerging technologies, cybersecurity and hybrid threats.
The great generation that built the United Nations after the horrors of the Second World War is gradually leaving us, a generation that witnessed the arms race and the worst tensions of the Cold War and fought for many of our civil liberties. Their legacy will never die. As we celebrate the seventy-fifth anniversary of this great Organization next year, we should remember their achievements, but we should also look ahead and into our hearts and discuss how we can best promote the values and principles of the United Nations. We must never forget that our rules-based international system is based on determination and awareness that derive from one of the greatest tragedies in human history. We must never take it for granted.
